Citation Nr: 0512331	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-00 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral shoulder 
condition (claimed as arthritis of the shoulders).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1986 to 
November 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 RO rating decision.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran did not manifest complaints or findings 
referable to a shoulder disorder while on active duty.  

3.  The veteran currently is not shown to have arthritis or 
other disorder of either shoulder that as likely as not is 
due to any event or incident of his active military service.  



CONCLUSION OF LAW

The veteran is not shown to have bilateral shoulder 
disability including arthritis that is due to disease or 
injury that was incurred in or aggravated by service; nor may 
any arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1110, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law VCAA, Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of a 
December 2003 Statement of the Case, and correspondence from 
VA, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  

In particular, the Board notes an October 2002 letter, in 
which the veteran was advised of his and VA's 
responsibilities under the VCAA.  In this letter, the RO 
advised the veteran to identify all health care providers who 
treated him, and explained what the evidence must show in 
order to substantiate a claim of service connection.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim herein decided, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence that 
supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board notes that the veteran requested a VA medical 
examination in his September 2002 claim, and in his 
representative's November 2004 informal hearing presentation.  
Further, governing regulations provide that VA's duty to 
assist includes obtaining informed medical opinion evidence 
when needed to adjudicate the veteran's claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.326 (2004).  

However, VA is not required to provide assistance to a 
claimant in the development of evidence if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002).  

As will be discussed in greater detail, the preponderance of 
the evidence is against the veteran's claim of service 
connection for bilateral shoulder condition.  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  

Similarly, as the veteran has indicated no other obtainable 
evidence, development by the Board would serve no useful 
purpose.  Such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless because VA has obtained all available medical 
evidence in this case.  



Service connection for bilateral shoulder condition 
(claimed as bilateral arthritis of the shoulders)

The veteran seeks service connection for bilateral shoulder 
condition (claimed as bilateral arthritis of the shoulders).  
He essentially contends he developed degenerative arthritis 
in both shoulders while in service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Therefore, in order to prevail on the merits of a claim for 
service connection, three elements must be present: (1) 
medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, that an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of service connection for a 
bilateral shoulder condition.  

The Board notes the veteran's DD Form 214 indicates his 
military occupational specialty (MOS) was training equipment 
library specialist.  Additionally, the veteran's service 
medical records are negative for evidence of complaints or 
treatment for any bilateral shoulder condition.  

Significantly, the veteran did not report such in connection 
with this initial claim of service connection in 1991 or at 
the time of a VA examination conducted shortly thereafter.  
The absence of recorded complaints or findings until many 
years after service serves to call into question the 
veteran's lay assertions of having had shoulder problems 
since service.  

Finally, the Board notes that there is no evidence of record 
that the veteran currently suffers from a bilateral shoulder 
condition that is due to any event or incident of service.  

The application of 38 C.F.R. § 3.303 has as an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  

Furthermore, there is no evidence of bilateral shoulder 
injury or disability during or after service, thus prong two 
of the Hickson requirements is not fulfilled.  Id.  

Accordingly, because the veteran does not have a current 
disability, and because there is no report of a shoulder 
condition in or for many years after service, the claim of 
service connection for bilateral shoulder condition is 
legally insufficient under 38 C.F.R. § 3.303 and must be 
denied.  

In reaching the above conclusion, the Board has taken into 
account the veteran's written statements to the RO.  The 
Board is cognizant of the belief of the veteran that he 
developed a right shoulder condition in service.  As a 
layperson, however, he is not qualified to proffer a medical 
opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, his statements do not act 
as probative evidence as to the issue on appeal.  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  



ORDER

Service connection for bilateral shoulder condition (claimed 
as bilateral arthritis of the shoulders is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


